DETAILED ACTION
Summary
Claims 1-15 are pending in the application. Claims 1-15 are rejected under 35 USC 112(b). Claim 15 is rejected under 35 USC 101. Claims 1-7, 9, 12, 14-15 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, 9, 13, and 14 objected to because of the following informalities:
Claim 1 recites “a mixture of the fluid and the blood” in line 4. It should recite “a mixture of the fluid and blood”.
Claim 1 recites “the length of the blood vessel” in line 7. It should recite “a length of the blood vessel”.
Claim 1 recites “the temperature of the fluid” in lines 11-12. It should recites “a temperature of the fluid”.
Claim 1 recites “the temperature of the mixture” in line 12. It should recites “a temperatures of the mixture”.
Claim 6 recites “the outside the blood vessel” in line 6. It should recite “outside the blood vessel”.
Claim 7 recites “the pressure” in line 2. It should recite “a pressure”.
Claim 7 recites “the resistance” in line 3. It should recite “a resistance”.
Claim 9 recites “indicative of the temperature within the tube” in line 5. It should recite “indicative of a temperature within the tube”.
Claim 9 recites “indicative of the temperature at a location which is distal from the tube opening” in line 8. It should recite “indicative of a temperature at a location which is distal from the tube opening”.
Claim 13 recites “the quality” in line 5. It should recite “a quality”.
Claim 14 recites “the length of the blood vessel” in line 3. It should recite “a length of the blood vessel”.
Claim 14 recites “the temperature of the fluid” in line 9. It should recite “a temperatures of the fluid”.
Claim 14 recites “the temperature of a mixture of the fluid and the blood” in line 10.
Claim 14 recites “the blood” in line 10. It should recite “blood”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “fluid infusion unit” in claim 1, “a temperature values determining unit” in claim 1, “a blood flow determining unit” in claim 1, “a locations determining unit” in claim 5, “a power generation unit” in claim 6, “a resistance determination unit” in claim 7, “an assessment unit” in claims 10 and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the claim limitations should be interpreted as follows:
“fluid infusion unit” will be interpreted as “The infusion pump 10, the fluid connection 11 and the tube 4 can be regarded as forming a fluid infusion unit” (Page 9, lines 3-4).
“temperature values determining unit” will be interpreted as “The optical fiber 14 and the optical signals unit 21 can therefore be regarded as forming a temperature values determining unit” (Page 9, lines 26-27).
“blood flow determining unit” will be interpreted as “the method for determining blood flow within the blood vessel can be implemented as program code means of a computer program and/or as dedicated hardware” (Page 19, lines 1-2).
“locations determining unit” will be interpreted as “an optical fiber” because “The temperature values determining unit and the locations determination unit can be an integrated unit being adapted to perform at least the two tasks of determining the temperature values and the locations, or they can be separate units” (Pg. 3-4, lines 33-2).
“power generation unit” will be interpreted as “the power generation and signal transmission unit 32 can be a blue light-emitting diode (LED) generating optical data signals 39 having a wavelength of 450 nm” (Pg. 15-16, lines 34-2).
“resistance determination unit” will be interpreted as “Operations like the determination of the blood flow, the determination of a resistance, the determination of a quality value, et cetera performed by one or several units or devices can also be performed by any other number of units or devices. These operations and/or the control of the system for determining blood flow within a blood vessel in accordance with the method for determining blood flow within the blood vessel can be implemented as program code means of a computer program and/or as dedicated hardware” (Pg. 18-19, lines 30-2).
“assessment unit” will be interpreted as “Operations like the determination of the blood flow, the determination of a resistance, the determination of a quality value, et cetera performed by one or several units or devices can also be performed by any other number of units or devices. These operations and/or the control of the system for determining blood flow within a blood vessel in accordance with the method for determining blood flow within the blood vessel can be implemented as program code means of a computer program and/or as dedicated hardware” (Pg. 18-19, lines 30-2).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “measuring several temperature values at several locations along the length of the blood vessel”. Several is defined as “more than two or three but not very many”. It is not clear what the upper bound on the phrase “several” is, as it is not clear what is considered “not very many”. For the purposes of examination, several will be interpreted as “more than two”.
The term “longish” in claim 2 is a relative term which renders the claim indefinite. The term “longish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how long a “longish” guiding element needs to be to be considered “longish”. Clarification is required. For the purposes of examination, the claim will be interpreted as longish encompassing anything that is longer than it is wide.
Claim 10 recite “to simultaneously measure several temperature values at several locations” in lines 4-5. It is not clear if this is referring to the several temperature values and several locations set forth in claim 1, or if it is setting forth new temperature values and new locations. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 11 recites “a quality value” in line 2. It is not clear if this is referring to “a quality value” in claim 10, or if it is setting forth a new quality value. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 14 recites “simultaneously measuring several temperature values at several locations along the length of the blood vessel”. Several is defined as “more than two or three but not very many”. It is not clear what the upper bound on the phrase “several” is, as it is not clear what is considered “not very many”. For the purposes of examination, several will be interpreted as “more than two”.
Claim 15 recites the limitation "the method for determining blood flow within a blood vessel" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to “software per se”, which is not one of the categories of patent eligible subject matter. The program should be stored on a non-transitory computer readable medium so it falls within one of the four categories of patent eligible subject matter (e.g. a non-transitory computer readable medium which stores a computer program).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski et al. (U.S PGPub US 2004/0054293 A1) in view of ‘T Hooft et al. (U.S PGPub US 2014/0194757 A1).
Regarding Claim 1 Krivitski teaches a system for determining blood flow within a blood vessel (Abstract), the system comprising: 
a fluid infusion unit (pump [0090], fluid connection (Fig. 10, 32), tube (Fig. 10, 34)) for continuously infusing a fluid into the blood vessel [0131] with an infusion rate such that a mixture of the fluid and the blood is generated within the blood vessel [0133], 
for determining, based on these measured several temperature values, a first temperature value at a first location along the length of the blood vessel (Fig. 10, 36B) and a second temperature value at a second location along the length of the blood vessel (Fig. 10, 36A) such that the first temperature value is indicative of the temperature of the fluid [0153] and the second temperature value is indicative of the temperature of the mixture [0152] (“inside cooling” is indicative of the temperature of the fluid [0110]), 
a blood flow determining unit for determining the blood flow based on the determined first and second temperature values and the infusion rate [0132].
While Krivitski suggest that the system can measure several temperature values [0152], Krivitski fails to explicitly teach a temperature values determining unit for simultaneously measuring several temperature values at several locations along the length of the blood vessel such that a temperature profile along the length of the blood vessel is determined.
‘T Hooft teaches a system for minimally invasive measurement of blood flow (Abstract). This system uses an optical fiber [0025] to simultaneously measure several temperature values at several locations along the length of the blood vessel [0047]-[0048] (As the temperature values are temporally and spatially resolved, this suggests the temperature measurements are being taken at the same time [0049]). This sensor allows for a temperature profile along the length of the blood vessel to be determined [0048] (in an artery [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Krivitski to use an temperature values determining unit, as taught by T’ Hooft, as using an optical fiber sensor provides a low-cost and easily replaceable sensor for determining blood pressure parameters, as recognized by ‘T Hooft [0011].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Krivitski fails to explicitly teach wherein the temperature values determining unit comprises an optical fiber being adapted for measuring the several temperature values at the several locations along the length of the blood vessel.
‘T Hooft teaches a system for minimally invasive measurement of blood flow (Abstract). This system uses an optical fiber [0025] to simultaneously measure several temperature values at several locations along the length of the blood vessel [0047]-[0048] (As the temperature values are temporally and spatially resolved, this suggests the temperature measurements are being taken at the same time [0049]). This sensor allows for a temperature profile along the length of the blood vessel to be determined [0048] (in an artery [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Krivitski to use an temperature values determining unit, as taught by T’ Hooft, as using an optical fiber sensor provides a low-cost and easily replaceable sensor for determining blood pressure parameters, as recognized by ‘T Hooft [0011].
Regarding Claim 3 the combination of references teaches the invention substantially as claimed. Krivitski further teaches wherein the fluid infusion unit comprises a tube (Fig. 10, 34) and the system further comprises a longish guiding element for guiding the tube into the blood vessel (Fig. 10, 10) [0039]. 
While Krivitski teaches that the temperature sensors are integrated in the catheter, Krivitski fails to explicitly teach wherein the optical fiber is integrated with the guiding element.
‘T Hooft further teaches that the optical fiber is integrated in a catheter [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the temperature sensors integrated into the guiding element of Krivitski to be an optical fiber integrated with the guiding element, as taught by ‘T Hooft, as the substitution for one known method of integrating the temperature sensor in the system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of integrating the optical fiber in the guiding element are reasonably predictable.
Regarding Claim 14, Krivitski teaches a method for determining blood flow within a blood vessel (Abstract), the method comprising: 
determining, based on these measured several temperature values, a first temperature value at a first location along the length of the blood vessel (Fig. 10, 36B) and a second temperature value at a second location along the length of the blood vessel (Fig. 10, 36A), while a fluid is continuously infused into the blood vessel [0131] with an infusion rate by using a fluid infusion unit [0133], such that the first temperature value is indicative of the temperature of the fluid [0153] and the second temperature value is indicative of the temperature of a mixture of the fluid and the blood [0152] (“inside cooling” is indicative of the temperature of the fluid [0110]),
determining the blood flow based on the determined first and second temperature values and the infusion rate by using a blood flow determining unit [0132].
Krivitski fails to explicitly teach simultaneously measuring several temperature values at several locations along the length of the blood vessel such that a temperature profile along the length of the blood vessel is determined.
‘T Hooft teaches a system for minimally invasive measurement of blood flow (Abstract). This system uses an optical fiber [0025] to simultaneously measure several temperature values at several locations along the length of the blood vessel [0047]-[0048] (As the temperature values are temporally and spatially resolved, this suggests the temperature measurements are being taken at the same time [0049]). This sensor allows for a temperature profile along the length of the blood vessel to be determined [0048] (in an artery [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Krivitski to use an temperature values determining unit, as taught by T’ Hooft, as using an optical fiber sensor provides a low-cost and easily replaceable sensor for determining blood pressure parameters, as recognized by ‘T Hooft [0011].
Regarding Claim 15, Krivitski teaches a computer program for determining blood flow within a blood vessel [0039], wherein the computer program comprises program code means for causing a system for determining blood flow within a blood vessel as defined in claim 1 (See Rejection of claim 1 above between Krivitski and ‘T Hooft) to carry out the method for determining blood flow within a blood vessel, when the computer program is run on the system [0039] (the system being implemented as software suggested it is a computer program product).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krivitski in view of ‘T Hooft as applied to claim 3 above, and further in view of Goedje et al. (U.S PGPub 2011/0238020 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is arranged along a longitudinal axis of the guiding element or wound around the guiding element.
Goedje teaches a system a catheter device with an integrated fiber optical sensor (Abstract). This fiber optic is arranged along a longitudinal axis of the guiding element (Fig. 3a, 11) [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the position of the sensor of combination of references to have the fiber optic sensor along a longitudinal axis of the guiding element, as taught by Goedje, as the substitution for one known configuration of the optical fiber with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the optical fiber along the longitudinal axis are reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krivitski in view of ‘T Hooft as applied to claim 2 above, and further in view of Ramachandran et al. (U.S PGPub 2014/0206988 A1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the optical fiber is an optical shape sensing fiber, wherein the system further comprises a locations determination unit for being connected to the optical fiber for determining the first and second locations, at which the first and second temperature values are determined.
Ramachandran teaches a combined shape sensing and fiber (Abstract). The optical fiber is a temperature sensing and shape sensing optical fiber [0020]. This system has sensors to determine the position of the catheter in three-dimensional space (i.e. it knows the position of the all the points on the catheter) [0026]. As the system knows the form of the catheter in space, it would also know the location s where the temperatures are determined [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to include a shape sensing fiber and a locations determining unit, as taught by Ramachandran, because also knowing the position of the catheter increases accuracy and results of the procedure, as recognized by Ramachandran [0045].

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krivitski in view of ‘T Hooft as applied to claim 2 above, and further in view of Van Der Mark et al. (WO 2014/072891 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Krivitski fails to explicitly teach wherein the system further comprises a sensor for generating a sensing signal depending on a property to be sensed within the blood vessel.
‘T Hooft further teaches that the system comprises a sensor for measure pressure within the blood vessel [0069]. One of ordinary skill would recognize that the pressure sensor necessarily generates a sensing signal which would indicated the measured pressed, as otherwise the pressure sensor would be non-functional.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Krivitski to add a sensor which senses pressure in the blood vessel, as taught by ‘T Hooft, as knowing the pressure allows for more accurate diagnosing and measuring stenotic regions, as recognized by ‘T Hooft [0002].
The combination fails to explicitly teach a power generation unit for powering the sensor by using light received from the optical fiber, wherein the optical fiber is adapted to transmit the sensing signal to the outside of the blood vessel.
Van Der Mark teaches an optical probe system (Abstract). This system is capable of powering a sensor using light transmitted from an optical fiber (Pg. 3, lines 32-34), and is capable of sensing data from inside the blood vessel to outside the blood vessel (Pg. 5, lines 8-10) (data rate return channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a power generation and data return unit of Van Der Mark as this provides an efficient method for transmitting power while maintaining a thin form, thereby allowing the probe to be used in an invasive manner, as recognized by Van Der Mark (Pg. 2, lines 28-30).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Krivitski fails to explicitly teach wherein the sensor is adapted to generate a pressure sensing signal being indicative of the pressure in the blood, wherein the system further comprises a resistance determination unit for determining the resistance based on the pressure indicated by the pressure sensing signal and the determined blood flow.
‘T Hooft teaches that the sensor measures pressure in the within blood vessel [0069]. This system is able to determine the resistance based on the measured pressure and determined blood flow [0071]-[0072].
It would have been obvious to one of ordinary skill in the art to use the pressure and blood flow to determine resistance, as suggested by ‘T Hooft, as this allows the user to more effectively determine the locations of vessel stenosis, as recognized by ‘T Hooft [0074].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krivitski in view of ‘T Hooft as applied to claim 1 above, and further in view of Pijls et al. (U.S PGPub US 2007 /0078352 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Krivitski further teaches wherein the fluid infusion unit comprises a tube (Fig. 10, 34) with a tube opening (Fig. 10, 34 clearly shows the tube opening), wherein the tube is adapted to guide the fluid into the blood vessel such that the fluid leaves the tube through the tube opening [0039], wherein the temperature values determining unit is adapted to determine a) the first temperature value such that it is indicative of the temperature within the tube and/or at the tube opening outside of the tube [0153], wherein the first location is within the tube and/or at the location of the tube opening (Fig. 10, 36B is at the tube opening), respectively.
While Krivitski suggests that the catheter could be used in a downstream configuration (i.e. the infusion travels to the distal end of the catheter) [0057], Krivitski fails to explicitly teaches b) the second temperature value such that it is indicative of the temperature at a location which is distal from the tube opening location and which is the second location.
Pijls teaches a method for thermodilution (Abstract). This system has the infusion ports (Fig. 3, infusion catheter) located upstream, and proximal, to the second location (Fig. 3, sensor) [0030].
It would have been obvious to one of ordinary skill in the art to modify the combined system so the fluid is mixed in a proximal section and then is moved and measured at a second location distal to the mixing location, as taught by Pijls, as the substitution for one known measurement configuration with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of measuring the temperature of the mixture distal to the infusion zone are reasonably predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krivitski in view of ‘T Hooft as applied to claim 1 above, and further in view of Pfeiffer et al. (U.S Patent 6,394,961 B1).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the fluid infusion unit is adapted to control the temperature of the fluid depending on the first temperature value and/or the second temperature value.
Pfeiffer teaches a system for thermodilution (Abstract). This system changes the temperature of the fluid based on measured temperature of the mixture (i.e. the second temperature value) (Col 6, lines 45-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to control the fluid temperature based on the measured temperature, as taught by Pfeiffer as this allows for a more accurate determination of cardiac output, as recognized by Pfeiffer (Abstract).

Allowable Subject Matter
Claims 8, 10-11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 recites “The system as defined in claim 1, wherein the temperature values determining unit is adapted to determine the first location and/or the second location based on the measured several temperature values and to determine the first temperature value and/or the second temperature value, respectively, based on the determined first location and/or the determined second location, respectively, and the temperature values measured for these locations”. This is not reasonably suggested by the prior art. Krivitski teaches that the system has two temperature sensors (36a and 36b), and the difference in the temperature values is used to determine the blood flow (Fig. 10-12) [0153]. The system needs to know which temperature sensor is affected by the inside cooling, and which is affected by blood cooling and inside cooling, in order to determine the flow. The locations the temperature values are known beforehand, and “the first location and/or the second location” is not determined based on “the measured several temperature values”. ‘T Hooft does teach obtaining several temperature values. However, ‘T Hooft does not teach using several temperature values to determine the first and/or second location. This feature allows for an adaptive determination of the different locations based on the measured temperature values (Specification, page 10, lines 2-10), and ensures that the used temperatures values are indicative of sufficiently mixed fluid with the blood to increase the accuracy of the blood flow determination (Specification, page 17, lines 11-17). Therefore, claim 8 is non-obvious over the prior art.
Claim 10 recites “wherein the system further comprises an assessment unit for determining a quality value being indicative of a degree of mixing of the fluid and the blood based on the measured several temperature values”. This is not reasonably suggested by the prior art. Neither Krivitski nor ‘T Hooft suggest determining a quality value of a degree of mixing based on the several temperature values. The other cited references also fail to reasonably suggest this features. Therefore, this limitation, in combination with the other limitations, is non-obvious over the prior art.
Claim 13 recites “wherein the system further comprises an assessment unit for determining a quality value being indicative of the quality of determining the blood flow based on a variation of the blood flow determined over time”. This is not reasonably suggested by the prior art. Neither Krivitski nor ‘T Hooft suggest determining a quality value indicative of the quality of determining the blood flow based on a variation of the blood flow over time. The other cited references also fail to reasonably suggest this features. Therefore, this limitation, in combination with the other limitations, is non-obvious over the prior art.
Claim 11 contains all the limitations of claim 10, and is non-obvious for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webster Jr. (U.S Patent 3,545,428), which teaches a thermodilution catheter.
Khalil (U.S PGPub 2002/0177783 A1), which teaches a thermodilution system with multiple temperature sensors.
Anderson et al. (U.S PGPub 2014/0323887 A1), which teaches a system for measuring blood flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793